SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) HEMISPHERE MEDIA GROUP, INC. (Name of Issuer) Class A Common Stock, $0.0001 Par Value (Title of Class of Securities) 42365Q103 (CUSIP Number) Brian Peduto Chief Financial Officer Hawkeye Capital Management, LLC 800 Third Avenue, 9th Floor New York, NY 10022 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 13, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 42365Q103 Schedule 13D/A Page 2 of 6 Pages 1. Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Richard A. Rubin 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power -0- 8. Shared Voting Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants 9. Sole Dispositive Power -0- 10.Shared Dispositive Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Aggregate Amount Beneficially Owned by Each Reporting Person 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 20.99% Type of Reporting Person (See Instructions)IN CUSIP No. 42365Q103 Schedule 13D/A Page3 of 6 Pages 1. Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Hawkeye Capital MasterI.R.S. ID No. 98-0466159 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power -0- 8. Shared Voting Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants 9. Sole Dispositive Power -0- 10.Shared Dispositive Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Aggregate Amount Beneficially Owned by Each Reporting Person 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 20.99% Type of Reporting Person (See Instructions) OO CUSIP No. 42365Q103 Schedule 13D/A Page4 of 6 Pages 1. Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Hawkeye Capital Management, LLCI.R.S. ID No. 13-4092634 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power -0- 8.Shared Voting Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants 9. Sole Dispositive Power -0- 10.Shared Dispositive Power 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Aggregate Amount Beneficially Owned by Each Reporting Person 2,083,412 shares of Class A Common Stock 561,250 shares of Class A Common Stock issuable upon exercise of warrants Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 20.99% Type of Reporting Person (See Instructions) OO CUSIP No. 42365Q103 Schedule 13D/A Page5 of 6 Pages This Amendment No. 2 (this “Amendment”) amends the Schedule 13D filed on April 5, 2013 by Richard A. Rubin, Hawkeye Capital Management, LLC and Hawkeye Capital Master (each, a “Reporting Person” and collectively, the “Reporting Persons”), as such original filing was amended and supplemented by Amendment No. 1, filed on May 28, 2013 (as amended, the “Schedule 13D”), relating to the Class A Common Stock, par value $0.0001 (the “Common Stock”), of Hemisphere Media Group, Inc. (the “Issuer”). Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Schedule 13D. Except as specifically provided herein, this Amendment does not modify any of the information previously reported in the Schedule 13D. Information in respect of each Reporting Person is given solely by such Reporting Person and no Reporting Person has responsibility for the accuracy or completeness of information supplied by any other Reporting Person. Item 5 of the filed the Schedule 13D is hereby amended as set forth below: Item5. Interest in Securities of the Issuer (a)The Reporting Persons may be deemed to beneficially own, in the aggregate, 2,083,412 shares of the Common Stock and 561,250 shares of the Common Stock issuable upon exercise of warrants representing approximately 20.99% of the Issuer’s outstanding shares (based upon the 12,041,100 shares stated to be outstanding by the Issuer in the Issuer’s Form 10-Q/A filed on June 10, 2013). (b)For purposes of this Schedule 13D: Hawkeye Capital Master, a pooled investment vehicle organized as a Cayman Islands series trust, owns 2,083,412 shares of the Common Stock and 561,250 shares of the Common Stock issuable upon exercise of warrants which may be deemed to be beneficially owned by each Reporting Person by virtue of their relationship to Hawkeye Capital Master, and to which Richard A. Rubin has sole voting and dispositive power in his role as Managing Member of Hawkeye Capital Management, LLC, the manager of Hawkeye Capital Master.Each of Hawkeye and Mr. Rubin disclaims beneficial ownership of such shares for all other purposes. (c) On June 13, 2013, Hawkeye Capital Master sold shares of the Common Stock via trades on the NASDAQ Global Market as follows: (i) 150,000 shares at a price of $13.3505, which represents the volume-weighted average price of sales at prices ranging from $13.35 to $13.70, and (ii) 9,807 shares at a price of $14.1281, which represents the volume-weighted average price of sales at prices ranging from $13.75 to $14.47. CUSIP No. 42365Q103 Schedule 13D/A Page6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: June 17, 2013 Hawkeye Capital Master By: /s/ Richard A. Rubin Richard A. Rubin Managing Member of Hawkeye Capital Management, LLC, Manager of Hawkeye Capital Master SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 17, 2013 Richard A. Rubin By: /s/ Richard A. Rubin Richard A. Rubin SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 17, 2013 Hawkeye Capital Management, LLC By: /s/ Richard A. Rubin Richard A. Rubin Managing Member
